IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jane Ladley and Christopher Meier,                :
                  Appellants                      :
                                                  :    No. 158 C.D. 2019
               v.                                 :
                                                  :    Argued: December 11, 2019
Pennsylvania State Education                      :
Association                                       :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge1
               HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE ELLEN CEISLER, Judge



OPINION BY
JUDGE McCULLOUGH                                         FILED: January 4, 2022


               Jane Ladley and Christopher Meier (collectively, Teachers) filed a
declaratory judgment action and civil rights case under 42 U.S.C. §1983 in the Court
of Common Pleas of Lancaster County (trial court), challenging the constitutionality
of the Pennsylvania State Education Association’s (PSEA) collection of fair share fees
and its implementation of the religious objector provisions of what is commonly known
as the Pennsylvania Fair Share Law (Section 575).2 Teachers’ complaint requested a

       1
         This case was assigned to the opinion writer before Judge Brobson succeeded Judge Leavitt
as President Judge.

       2
         See Section 2215 of the Act of April 9, 1929, P.L. 177, as amended, added by section 2 of
the Act of July 13, 1988, P.L. 493, 71 P.S. §575(e)(2), (h) (hereinafter the statute is referred to in its
(Footnote continued on next page…)
declaration that Section 575(h) was unconstitutional both facially and as applied to
Teachers, injunctive relief, and an award of attorney’s fees and costs pursuant to 42
U.S.C. §1988. While the case was pending before the trial court, on June 27, 2018, the
United States Supreme Court issued its decision in Janus v. American Federation of
State, County and Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), wherein
it overruled Abood v. Detroit Board of Education, 431 U.S. 209 (1977), as well as 40
years of precedent, and generally concluded that fair share agreements violate the First

entirety as “Section 575”). Under Section 575(a), a fair share fee is defined as “the regular
membership dues required of members of the exclusive representative less the cost for the previous
fiscal year of its activities or undertakings which were not reasonably employed to implement or
effectuate the duties of the employe organization as exclusive representative.” 71 P.S. §575(a). An
“exclusive representative” is defined as the “employe organization selected by the employes of a
public employer to represent them for purposes of collective bargaining.” Id.
        Section 575(b) states that “[i]f the provisions of a collective bargaining agreement so provide,
each nonmember of a collective bargaining unit shall be required to pay to the exclusive representative
a fair share fee.” 71 P.S. §575(b). A nonmember is defined as an employee of a public employer
who is a not a member of the exclusive representative, but who is represented in a collective
bargaining unit by the exclusive representative for purposes of collective bargaining. 71 P.S. §575(a).
In order to implement fair share agreements under Section 575(c), the exclusive representative
provides the public employer “with the name of each nonmember who is obligated to pay a fair share
fee, the amount of the fee that he or she is obligated to pay and a reasonable schedule for deducting
said amount from the salary or wages of such nonmember.” 71 P.S. §575(c). Thereafter, the public
employer deducts the fair share fee “in accordance with said schedule and promptly transmit[s] the
amount deducted to the exclusive representative.” Id.
        Section 575(e)(2) permits a nonmember to challenge the payment of fair share fees on bona
fide religious grounds. 71 P.S. §575(e)(2). Where the exclusive representative accepts a
nonmember’s verification that the challenge to the fair share fee is based on bona fide religious
grounds, the challenging nonmember may “pay the equivalent of the fair share fee to a nonreligious
charity agreed upon by the nonmember and the exclusive representative.” 71 P.S. §575(h). See
Zorica v. AFSCME District Council 33, 686 A.2d 461, 462 n.1, 465 n.12 (Pa. Cmwlth. 1996),
abrogated on other grounds by Janus v. American Federation of State, County and Municipal
Employees, Council 31, 138 S. Ct. 2448 (2018) (explaining that a “fair share fee,” which is the
equivalent of an “agency shop fee” or “agency fee,” is established by a fair share fee or agency shop
agreement, by which an employer “deducts fees from the pay of employees who are represented by,
but not members of, a union; these fees are transmitted to the union to pay nonmembers’ proportionate
share of the costs of collective bargaining; however, the fee does not include union expenses for
political or ideological activities”).


                                                   2
Amendment to the United States Constitution.3                   On the day the Supreme Court
announced Janus, PSEA contacted all affected employers and instructed them to
immediately stop processing fair share fees. (Trial court op. at 8.) PSEA also sent
letters to all nonmembers paying fair share fees to inform them that they were no longer
required to pay fair share fees and that it had instructed employers to stop collecting
them. Id. PSEA further refunded Teachers the fair share fees in dispute, plus interest.
Id. at 6-7.
                Subsequently, the parties filed cross-motions for summary judgment. By
order dated October 29, 2018, the trial court denied Teachers’ motion for summary
judgment and granted PSEA’s motion for summary judgment. In so doing, the trial
court concluded that PSEA’s voluntary cessation of fee collection rendered Teachers’
case moot and dismissed it on that basis. However, the trial court noted that Teachers
had brought their claims under 42 U.S.C. §1983, sought to have the court award them
attorney’s fees and costs incurred in the suit, and invited Teachers to file a motion for
attorney’s fees and costs on the ground that they were “prevailing parties” under 42
U.S.C. §1988.4 Ultimately, the issue of attorney’s fees and costs remained outstanding
at the time Teachers filed their appeal to this Court.
                For the reasons that follow, we reverse and remand to the trial court for
further proceedings consistent with this opinion.




       3
           U.S. Const. amend. I.

       4
         Under 42 U.S.C. §1988, “[i]n any action or proceeding to enforce . . . [42 U.S.C. §1983] . . .
the court, in its discretion, may allow the prevailing party . . . a reasonable attorney’s fee as part of
the costs.” 42 U.S.C. §1988.


                                                   3
                           Facts and Procedural History
             The relevant facts and procedural history are primarily garnered from the
trial court opinion. Jane Ladley was a public school teacher in the Avon Grove School
District for 17 years. (Trial court op. at 4.) Although Ms. Ladley was not a union
member, the Avon Grove Education Association (AGEA), an affiliate of PSEA, was
Ms. Ladley’s exclusive representative for collective bargaining. In 2013, AGEA and
the Avon Grove School District entered into an agency shop agreement that required
Ms. Ladley to pay an annual “fair share fee” of approximately $435.14 for expenses
related to collective bargaining. Id. In December 2013, PSEA notified Ms. Ladley that
she, as a union nonmember, would have to pay a fair share fee as a condition of her
employment. Id. at 5.
             In January 2014, Ms. Ladley notified PSEA that she objected to the
payment of fair share fees on bona fide religious grounds. PSEA accepted Ms. Ladley’s
claim of a religious objection and asked her to designate a charity to receive her fair
share fee. Id. Thereafter, Ms. Ladley requested that her fair share fee be paid to the
Coalition for Advancing Freedom’s (CFAF) “Sustainable Freedom Scholarship.” Id.
However, PSEA rejected Ms. Ladley’s designated charity on the grounds that CFAF
was both a political organization and a religious charity. Id. Ms. Ladley then notified
PSEA that she had chosen an alternative charity, the Constitutional Organization of
Liberty (COOL), to be the recipient of her fair share fee. PSEA also rejected COOL
on the ground that it was a “partisan organization.” Id.
             Christopher Meier was also a public school teacher and worked for the
Penn Manor School District. Id. at 6. Although Mr. Meier was not a union member,
the Penn Manor Education Association (PMEA), which is also an affiliate of PSEA,
was Mr. Meier’s exclusive representative for collective bargaining. In 2012, PMEA



                                           4
and Penn Manor School District entered into an agency shop agreement that required
Mr. Meier to pay an annual fair share fee of approximately $435.14. Id. In December
2012, PSEA informed Mr. Meier that he would have to pay the fair share fee.
             Mr. Meier notified PSEA that he objected to the payment of a fair share
fee on bona fide religious grounds and selected the National Right to Work Legal
Defense Foundation (NRWLDF) as the charity to receive his fair share fee. Id. In July
2014, PSEA accepted that Mr. Meier’s objection was religious, but rejected the
NRWLDF as an acceptable charity to receive his fair share fee on the ground that there
was a fundamental conflict of interest between it and the NRWLDF, as the NRWLDF
had previously sued PSEA. Id. at 7.
             In September 2014, Teachers commenced their civil action via a
complaint in the trial court. Thereafter, the PSEA and Teachers filed a series of
amended complaints and preliminary objections, respectively. In the meantime, in July
2016, PSEA adopted new procedures for handling disputes where a bona fide religious
objector and a union cannot agree on a charitable organization to which to donate the
fair share fee. (Trial court op. at 7.) The new procedures provided that PSEA would
approve a religious objector’s choice of a nonreligious charity, but only if “[t]he charity
[did] not advance policies inconsistent with PSEA or [the National Education
Association’s (NEA)] constitution and bylaws, resolutions, or policies.” Id. at 7-8.
Instead of implementing an administrative framework to agree upon a nonreligious
charity by the nonmember and the exclusive representative, PSEA’s policy directed
where the payment would go. Id. at 8.
             The new procedures also provided a binding arbitration requirement to
determine what charity would receive the fair share fee where a dispute regarding the
charity existed. (Reproduced Record (R.R.) at 108a.) In particular, the procedure



                                            5
mandated that PSEA would provide arbitration, if requested, “on the issue of which
charity should receive the equivalent of the fair share fee,” that arbitration would be
final and binding, and that if the religious objectors did not wish to arbitrate or did not
make a timely request, PSEA would send religious objectors’ funds to a nonreligious
charity chosen by PSEA in its sole discretion. (R.R. at 109a.)
             On June 30, 2017, Teachers filed a motion for summary judgment with
the trial court, to which PSEA filed an answer and cross-motion for summary judgment.
After it became clear that the United States Supreme Court had granted certiorari in
Janus, 138 S. Ct. 2448, the parties filed a joint motion to stay proceedings until the
Supreme Court decided that case. The parties alleged that the Supreme Court’s ruling
in Janus was “nearly certain to impact the disposition of th[e] matter.” (R.R. at 1127a.)
The trial court stayed the instant case on October 11, 2017. After Janus was decided,
the trial court lifted the stay on July 31, 2018.
             Thereafter, PSEA withdrew its cross-motion for summary judgment and
filed a renewed cross-motion for summary judgment, asserting that the case was now
moot based on Janus. Teachers filed a response to PSEA’s renewed cross-motion for
summary judgment. Whereas PSEA argued that, due to Janus, Teachers’ as-applied
challenges were now moot, Teachers argued that the case was not moot because Janus
had not yet been applied to the laws of Pennsylvania and PSEA’s voluntary change in
policy was not an adequate safeguard to prevent repetition or ensure that PSEA would
not seek to collect fair share fees in the future. Teachers also argued that, regardless of
whether the matter was moot, because First Amendment protections were at issue the
court could decide the case based on the public interest exception to the mootness
doctrine.




                                             6
               On October 29, 2018, the trial court granted PSEA’s renewed cross-
motion for summary judgment and denied Teachers’ motion for summary judgment on
the grounds that the dispute was moot. In its opinion, the trial court recognized that
Janus was a “sea change” in the law.5 The trial court explained that Janus held that

       5
          As an overview of the Abood and Janus decisions, in Abood, the Detroit Federation of
Teachers (Federation) was certified as the exclusive bargaining representative for teachers employed
by the Detroit Board of Education (Board). 431 U.S. at 211. The collective bargaining agreement
(CBA) between the Board and the Federation did not obligate teachers to join the Federation, but
included an “agency shop clause” that required every teacher who did not become a member of the
Federation to pay a union service charge equal to the regular dues required of Federation members.
Id. The agency shop fee not only paid for the Federation’s collective bargaining activities, but also
a variety of activities and programs which were economic, political, and religious in nature. Id.
Abood, a teacher who opted to not join the Federation, brought a challenge to the agency shop fee,
requesting that it be declared invalid under the First and Fourteenth Amendments to the United States
Constitution, U.S. Const. amends. I, XIV. Id. at 213.
                On appeal, the Supreme Court held that the agency shop fee was constitutional insofar
as it was “used to finance expenditures by the [Federation] for the purposes of collective bargaining,
contract administration, and grievance adjustment.” Id. at 225. However, the Court also held that
the First Amendment prohibited the Federation from requiring nonmember teachers to “contribute to
the support of an ideological cause [they] oppose[d] as a condition of holding a job as a public school
teacher.” Id. at 235. Although the Court determined a union was not constitutionally precluded from
spending “funds for the expression of political views, on behalf of political candidates, or toward the
advancement of other ideological causes not germane to its duties as collective[]bargaining
representative,” it held that the Constitution requires that “such expenditures be financed from
charges, dues, or assessments paid by employees who do not object to advancing those ideas and who
are not coerced into doing so against their will by the threat of loss of governmental employment.”
Id. at 236. In sum, while Abood concluded that a nonmember cannot be compelled to contribute to a
union’s political activities, it upheld the constitutionality of agency shop fees that require
nonmembers to contribute to the costs related to collective bargaining and other union activities that
benefit nonmember employees. Id. at 225, 236.
                Forty years later, the Supreme Court revisited the constitutionality of agency shop fees
in Janus. There, Janus, a child support specialist employed by the Illinois Department of Healthcare
and Family Services, refused to join the union that represented his bargaining unit, the American
Federation of State, County, and Municipal Employees, Council 31 (AFSCME), because he opposed
many of the public policy positions it advocated, including its positions in collective bargaining, and
believed AFSCME’s behavior contributed to Illinois’ fiscal crises and did not reflect the interests of
Illinois citizens. Janus, 138 S. Ct. at 2461. However, pursuant to an Illinois statute, Janus was
required to pay AFSCME an agency shop fee, which paid for the cost of collective bargaining and
(Footnote continued on next page…)

                                                   7
“‘States and public sector unions may no longer extract agency fees from
nonconsenting employees”’ and that “‘[n]either an agency fee nor any other payment
to the union may be deducted from a nonmember’s wages, nor may any other attempt
be made to collect such a payment, unless the employee affirmatively consents to
pay.’” (Trial court op. at 13 (quoting Janus, 138 S. Ct. at 2486).) While the trial court
noted that Janus did not address or comment on Pennsylvania laws regarding public
sector unions, it also recognized that the Supreme Court held that its decision would
prohibit “[s]tates and public sector unions . . . [from] extract[ing] agency fees from
nonconsenting employees.” (Trial court op. at 13 (quoting Janus, 138 S. Ct. at 2459).)
               On the mootness issue, the trial court noted that in the wake of Janus,
PSEA had provided (1) a sworn affidavit from Joseph Howlett, its Assistant Executive
Director for Administrative Services, outlining the steps PSEA had taken to cease fair
share fee collection; (2) directives to local associations to stop such collections; and (3)
proof that Teachers had been reimbursed their fees with interest. (Trial court op. at


other supposedly connected activities, including lobbying, social and recreational activities, litigation,
advertising, and membership meetings and conventions. Id. The total chargeable amount of the
agency shop fee for nonmembers was 78.06% of full union dues. Id. Janus brought a complaint
claiming that all nonmember fee deductions are coerced political speech and that the First
Amendment forbids coercing any money from nonmembers. Id.
         The Supreme Court concluded that under the First Amendment, the government may not
require all employees to support a union “irrespective of whether they share its views.” Id. at 2478.
It determined that “public-sector agency-shop requirements violate the First Amendment, and Abood
erred in concluding otherwise.” Janus, 138 S. Ct. at 2478. Thus, the Court held that “States and
public-sector unions may no longer extract agency fees from nonconsenting employees.” Id. at 2486.
        The Court noted that pursuant to the Illinois statute at issue, “if a public-sector [CBA] includes
an agency-fee provision and the union certifies to the employer the amount of the fee, that amount is
deducted from the nonmember’s wages. No form of employee consent is required.” Id. (citation
omitted). The Court held that “[t]his procedure violates the First Amendment and cannot continue.
Neither an agency fee nor any payment to the union may be deducted from a nonmember’s wages,
nor may any other attempt be made to collect such a payment, unless the employee affirmatively
consents to pay.” Id. Accordingly, the Court held that Abood was wrongly decided and overruled its
earlier decision. Id.


                                                    8
17.) The trial court also observed that PSEA had advised all nonmember employees
that it could no longer collect fair share fees and that the Pennsylvania Department of
Labor and Industry (Department) had released a guidance statement on the impact of
Janus, which instructed public employers to stop collecting fair share fees from union
nonmembers. (Trial court op. at 18.) In sum, the trial court held that although Janus
did not automatically render the legal issue moot, PSEA’s actions in ceasing to collect
fair share fees, refunding previously collected fees, and preventing the future collection
of fees had created a change in facts sufficient to moot the case. (Trial court op. at 24.)
Because Teachers could not reasonably expect that PSEA would resume collection of
fair share fees, the trial court concluded that no exception to the mootness doctrine
applied. Id.
               However, and importantly, the trial court, in its order and subsequent
opinion, instructed Teachers to file a motion for attorney’s fees if they believed they
were the prevailing parties pursuant to 42 U.S.C. §1988. Specifically, the trial court
stated:

               [Teachers] brought their claims under 42 U.S.C. [§]1983, and
               seek to have the court award them attorney’s fees and costs
               incurred in this suit. If plaintiffs believe they are the
               “prevailing parties” as defined in 42 U.S.C. [§]1988, they
               shall file a motion with supporting documentation by
               November 23, 2018. Any opposition to the motion shall be
               filed by December 7, 2018, and any reply shall be filed by
               December 14, 2018.
(Trial court op. at 24 (emphasis added).)
               Because the trial court entered its order on October 29, 2018, and there is
a 30-day deadline in which to file an appeal from that order, the final day to file a notice




                                             9
of appeal to this Court was November 28, 2018. On that due date, Teachers filed a
timely appeal from the trial court’s order.6


                                             Discussion
               On appeal, Teachers contend that the trial court erred when it concluded
that Teachers’ claims were moot.7 In a somewhat related argument, Teachers maintain
a live case or controversy exists because the issue of attorney’s fees is outstanding.
According to Teachers, considerations as to mootness should be disregarded when “the
question of attorney’s fees still remains,” noting that “the issue of attorney’s fees” arose
“for a case initiated in 2014 and perpetuated in part because of PSEA’s conduct,” and


       6
          In reviewing a grant or denial of summary judgment, this Court may only disturb the order
of the trial court where there has been an error of law or a clear or manifest abuse of discretion.
Albright v. Abington Memorial Hospital, 696 A.2d 1159, 1165 (Pa. 1997). Nevertheless, our scope
of review is plenary and we apply the same standard for summary judgment as the trial court. Id.
“Granting of summary judgment is proper where the pleadings, depositions, answers to
interrogatories, and admissions on file, together with affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”
Id. (internal quotation marks omitted.) Moreover, “[t]he record is to be viewed in the light most
favorable to the nonmoving party, and all doubts as to the presence of a genuine issue of material fact
must be resolved against the moving party.” Id.

       7
          Teachers maintain that no court has yet applied Janus to Pennsylvania law. They contend
that Section 575 is still “on the books” in Pennsylvania and that PSEA insists on keeping fair share
fee provisions in Mr. Meier’s CBA. (Teachers’ Br. at 19.) Teachers assert that a case is not moot
where litigants still have a stake in the outcome of a case or where the court will be able to grant
effective relief. They insist that, because the Supreme Court did not strike down Pennsylvania law
when it decided Janus, Teachers still have a stake in the outcome of the case and the trial court could
have granted them effective relief. They also argue that the trial court could have granted them
effective relief by invalidating the fair share fee provision in Mr. Meier’s CBA or enjoining PSEA
from enforcing the provision. Teachers note that PSEA did not demonstrate that it amended the
relevant CBAs to remove the fair share fee provisions. Finally, Teachers assert that even if this case
is technically moot, the trial court’s dismissal should be reversed because this case involves First
Amendment claims and, thus, falls under the “great public importance” exception to the mootness
doctrine.


                                                  10
“has yet to be resolved.” (Teachers’ Br. at 19.) Teachers assert that the trial court
never decided the merits of their claims and that, “[h]ad the trial court ruled for [them]
on any portion of the merits, they would have been entitled to the attorney’s fees they
sought under 42 U.S.C. §1988.” Id. at 23.
             Here, in their complaint, Teachers requested attorney’s fees pursuant to
42 U.S.C. §1988. The trial court in this matter, when granting summary judgment in
favor of PSEA on October 29, 2018, realized Teachers’ request and retained
jurisdiction to resolve the issue of whether Teachers were entitled to attorney’s fees
under 42 U.S.C. §1988. As noted above, this statutory section grants a court discretion
to award such a fee to a “prevailing party.” Id. However, the trial court directed
Teachers to file a separate motion with supporting documentation by November 23,
2018, PSEA to file a motion in opposition by December 7, 2018, and Teachers to file
a reply by December 14, 2018. Consequently, the trial court’s briefing schedule
extended the case beyond the 30-day time limit for Teachers to file an appeal from its
final order entered on October 29, 2018. Teachers, seemingly concerned that they may
lose their appeal rights if they chose to file a motion for attorney’s fees, decided not to
do so. Nonetheless, the trial court expressly reserved jurisdiction to determine the issue
of attorney’s fees and the issue of attorney’s fees remains outstanding and in need of
resolution by the trial court.
             In analyzing a case that contained similar procedural circumstances, the
Supreme Court of Florida explained:

             [W]hen the [] court entered [a] final judgment, the court
             reserved jurisdiction to entertain a motion for attorney[’s]
             fees and costs. This reservation of jurisdiction allowed the []
             court to consider further proceedings on the issue of attorney
             fees . . . . We find that a reservation of jurisdiction in a final
             judgment is procedurally an enlargement of time [that] may
             allow a party to file late a motion for attorney[’s] fees. Any

                                            11
             other interpretation would make the trial court’s reservation
             in the final judgment not only a nullity but a procedural trap.
Gulliver Academy, Inc. v. Bodek, 694 So.2d 675, 677 (Fla. 1997). Stated succinctly,
even though a trial court may enter a final order or judgment in a case, “[i]t has been
held that an express reservation of rights [in that order] as to litigation on a certain item
preserves that subject for future adjudication.” Coleman’s Service Center, Inc. v.
Federal Deposit Insurance Corp., 935 S.W.2d 289, 300 (Ark. App. Ct. 1996). Or, in
other words, there is an exception to the rule regarding the finality of a judgment when
“a judgment [] contain[s] an express reservation of jurisdiction authorizing the court to
subsequently modify it.” In re Marriage of Thorne & Raccina, 203 Cal. App. 4th 492,
500 (Cal. Ct. App., 6th Dist., 2012).
             Moreover, in general, a plaintiff’s claim becomes moot at the time the
plaintiff no longer has “a legally cognizable interest in the outcome”—that is, when the
plaintiff does not have a personal stake in the claim. United States Parole Commission
v. Geraghty, 445 U.S. 388, 396 (1980) (internal quotation omitted). Albeit in the
context of class action litigation, courts have held that a plaintiff has a “continuing
interest in the litigation” when the plaintiff “retains an interest in . . . attorney fees,”
Anderson v. CNH U.S. Pension Plan, 515 F.3d 823, 827 (8th Cir. 2008), and our
Supreme Court has instructed that a case is not moot when “the question of attorney
fees still remains.” Giant Eagle Markets v. United Food and Commercial Workers
Union, Local Union No. 23, 652 A.2d 1286, 1291 (Pa. 1995).
             In Baker and Hostetler, LLP v. Swearingen, 998 So.2d 1158 (Fla. Ct. App.
2008), a Florida appeals court determined whether a court was precluded from deciding
a wife’s motion for attorney’s fees “where the court ha[d] reserved jurisdiction in a
final judgment dissolving a marriage to determine a party’s entitlement to, and the
amount of, attorney’s fees, costs and suit monies.” Id. at 1159. Although the court


                                             12
determined that it lacked jurisdiction to decide the issue of attorney’s fees, the appeals
court concluded otherwise, reasoning that “the court retained full control over the issue
of attorney’s fees for the [w]ife.” Id. In so deciding, the appeals court noted that “[t]he
effect of the reservation of jurisdiction over both [the] entitlement and amount [of
attorney’s fees] is that the matter of fees had not been finalized,” and, because “the []
court had not yet taken up the issue of attorney’s fees and had reserved its jurisdiction
to do exactly that,” the appeals court remanded with instructions that the court below
decide the issue of attorney’s fees. Id. at 1163.
             Notably, a court has broad discretion to award attorney’s fees under 42
U.S.C. §1988. See Hopwood v. Texas, 236 F.3d 256, 277 (5th Cir. 2000). In evaluating
whether a court abused its discretion to award attorney’s fees, an appeals court reviews
the factual findings supporting the grant or denial of attorney’s fees for clear error and
the conclusions of law underlying the award de novo. Energy Management Corp. v.
City of Shreveport, 467 F.3d 471, 482 (5th Cir. 2006). Further, while “[p]laintiffs as
prevailing parties [under 42 U.S.C. §1988] ordinarily should recover an attorney’s fee,”
a court may deny an award of fees if “special circumstances would render such an
award unjust.” Romain v. Walters, 856 F.3d 402, 407 (5th Cir. 2017). However, in the
absence of special circumstances, a court must award fees to the prevailing plaintiff.
Id. at 407-08. Given this legal framework, it is commonly understood that, generally
speaking, “[a]bsent findings in the record, an appellate court has no means to review a
court’s exercise of discretion to award attorney’s fees.” Christian v. Maternal-Fetal
Medicine Associates of Maryland, LLC, 183 A.3d 762, 781 (Md. Ct. App. 2018).
             In this case, the trial court expressly reserved jurisdiction to decide the
issue of whether Teachers were entitled to attorney’s fees as a “prevailing party” under
42 U.S.C. §1988, despite its dismissal of the case on the basis that it was rendered moot



                                            13
during the pendency of the action. Having done so, the trial court acknowledged that
the issue of attorney’s fees remained outstanding and, being the factfinder in such
matters, the trial court should be afforded the opportunity to adjudicate this issue in the
first instance because the net result is that, regardless of the trial court’s dismissal of
the case on mootness grounds, the issue of attorney’s fees, in and of itself, presents a
live controversy that needs to be resolved. Ultimately, if the trial court was provided
with the opportunity to address this issue on remand, the trial court’s disposition of
Teachers’ request for attorney’s fees would, by itself, result in an order that would be
reviewable in a subsequent appeal and, also, would effectively un-moot this case. See
In re Danny R. Brown (Bankr. D. Idaho, No. 08-40638-JDP, filed April 21, 2009)
(unreported), slip op. at 1 (“But whether the case is ultimately dismissed or not, the
Sanction Motion will not be rendered moot. Its subject matter is independent of
dismissal, and the Court expressly reserved jurisdiction over the Sanction Motion in its
ruling on dismissal.”); cf. Crest One Spa v. TPG Troy, LLC (In re TPG Troy, LLC),
793 F.3d 228, 232 (2d Cir. 2015) (“[O]ther Circuits hold that a money judgment for
attorney’s fees and costs provides the court with a live controversy capable of review
even if the underlying issues raised by the appeal are moot.”); C & H Nationwide, Inc.
v. Norwest Bank Texas NA, 208 F.3d 490, 494 (5th Cir. 2000) (“[W]e can reach a now-
moot substantive issue when necessary to determine whether the district court correctly
awarded attorney’s fees under state law.”).
             Naturally, in determining whether Teachers were a “prevailing party” for
purposes of attorney’s fees and costs under 42 U.S.C. §1988, the trial court would have
to examine the merits of Teachers’ underlying constitutional claims and/or the impact
that the likelihood of success of such a claim had on PSEA and its decision to
voluntarily discontinue collecting fair share fees. After the trial court makes that ruling,



                                            14
in the event of a subsequent appeal to this Court, our appellate review would entail a
de novo evaluation of the trial court’s conclusions of law underlying its decision to
grant or deny attorney’s fees. Therefore, this Court remands for the trial court to decide
the issue of attorney’s fees and, in conjunction therewith, to render a determination
regarding the merits of the Teachers’ constitutional claim.


                                      Conclusion
             For the above-stated reasons, we reverse the trial court’s order and remand
to the trial court for further proceedings consistent with this opinion. On remand, the
trial court shall address the merits of Teachers’ constitutional claims in deciding
whether Teachers are a “prevailing party” pursuant to 42 U.S.C. §1988 and, if so,
whether they are entitled to reasonable attorney’s fees and costs in this action.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge



Judge Cohn Jubelirer concurred in the result only.




                                           15
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jane Ladley and Christopher Meier,        :
                  Appellants              :
                                          :   No. 158 C.D. 2019
             v.                           :
                                          :
Pennsylvania State Education              :
Association                               :


                                       ORDER


             AND NOW, this 4th day of January, 2022, the October 29, 2018 order
of the Court of Common Pleas of Lancaster County (trial court) is REVERSED and
the matter is REMANDED to the trial court. On remand, the trial court shall
determine whether Jane Ladley and Christopher Meier (Teachers) are the prevailing
party pursuant to 42 U.S.C. §1988 and, if so, whether they are entitled to reasonable
attorney’s fees and costs in this action. In making this determination, the trial court
shall render a decision with regard to the merits of Teachers’ constitutional claims
and enter an appropriate order reflecting its findings of fact and conclusions of law.
             The Application for Leave to File Post-Submission Communication
filed by the Pennsylvania State Education Association (PSEA) on January 23, 2020,
namely to provide the Court with additional legal authority pursuant to Pa.R.A.P.
2501(a), is hereby GRANTED.
             The Application for Leave to File Post-Submission Communication
filed by PSEA on June 25, 2020, namely to provide the Court with supplemental
legal authority pursuant to Pa.R.A.P. 2501(a), is hereby GRANTED.
Jurisdiction relinquished.



                             ________________________________
                             PATRICIA A. McCULLOUGH, Judge